DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-30-21 has been entered.
 	Applicant’s amendment filed on 9-1-21 has been entered.  Claims 1-8, 10-12, 14-20, 21-23 and 25 have been amended.  Claim 13 has been canceled.  Claims 1-12 and 14-26 are pending.  Claims 1-12, 14-20 and 22-24 and species “an initiation of epithelial to mesenchymal transition (EMT)” are under consideration.

Claim Objections
Claim 22 is objected to because of the following informalities:  The amended claim 22 recites “A composition comprising comprising”.  One of the term “comprising” is redundant. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “in response to a first signal” in lines 24 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a first signal”.  It is unclear the “first signal” means the signal from what or from where.  There would be tens of thousands or hundred thousands of signals within a cell all the time, it is unclear what signal is considered “first signal”.  It is unclear how to define the phrase “a first signal”.  The specification fails to specifically define what would be considered “a first signal”.  Claims 2-12, 14-20 and 24 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “in response to a second signal” in lines 31 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a second signal”.  It is unclear the “second signal” means the signal from what or from where.  There would be tens of thousands or hundred thousands of signals within a cell all the time, it is unclear what signal is considered “second signal”.  It is unclear how to define the phrase “a second signal”.  The specification fails to specifically define what would be considered “a second signal”.  Claims 2-12, 14-20 and 24 depend from claim 1 but fail to clarify the indefiniteness.

The phrase “in response to a first signal” in lines 23 of claim 22 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a first signal”.  It is unclear the “first signal” means the signal from what or from where.  There would be tens of thousands or hundred thousands of signals within a cell all the time, it is unclear what signal is considered “first signal”.  It is unclear how to define the phrase “a first signal”.  The specification fails to specifically define what would be considered “a first signal”.  Claim 23 depends from claim 22 but fail to clarify the indefiniteness.
The phrase “in response to a second signal” in lines 30 of claim 22 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a second signal”.  It is unclear the “second signal” means the signal from what or from where.  There would be tens of thousands or hundred thousands of signals within a cell all the time, it is unclear what signal is considered “second signal”.  It is unclear how to define the phrase “a second signal”.  The specification fails to specifically define what would be considered “a second signal”.  Claim 23 depends from claim 22 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a first signal” in lines 23-24 of claim 1 is considered new matter.  Applicants point out support for the amendment can be found on page 12 lines 12- page 13 line 7, page 14 lines 24-31, page 19 lines 15-33, page 20 line 22 to page 23 line 5, page 33 lines 1-3, and page 38 line 19 to page 39 line 10.  As discussed above under 35 U.S.C. 112(b), it is unclear as to the metes and bounds of what would be considered “a first signal”.  It is unclear the “first signal” means the signal from what or from where.  Examiner cannot find support for the phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a first signal” in the specification.  There is no support in the specification that a promoter is regulated in response to a first signal.  Thus, the phrase set forth above is considered new matter.  Claims 2-12, 14-20 and 24 depend from claim 1.
The phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a second signal” in lines 30-31 of claim 1 is considered new matter.  Applicants point out support for the amendment can be found on page 12 lines 12- page 13 line in response to a second signal” in the specification.  There is no support in the specification that a promoter is regulated in response to a second signal.  Thus, the phrase set forth above is considered new matter.  Claims 2-12, 14-20 and 24 depend from claim 1.
The phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a first signal” in lines 22-23 of claim 22 is considered new matter.  Applicants point out support for the amendment can be found on page 12 lines 12- page 13 line 7, page 14 lines 24-31, page 19 lines 15-33, page 20 line 22 to page 23 line 5, page 33 lines 1-3, and page 38 line 19 to page 39 line 10.  As discussed above under 35 U.S.C. 112(b), it is unclear as to the metes and bounds of what would be considered “a first signal”.  It is unclear the “first signal” means the signal from what or from where.  Examiner cannot find support for the phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a first signal” in the specification.  There is no support in the specification that a promoter is regulated in response to a first signal.  Thus, the phrase set forth above is considered new matter.  Claim 23 depends from claim 22.
The phrase “is regulated during a cell cycle, by a cellular timing signal, by a cell fate transition, or in response to a second signal” in lines 29-30 of claim 22 is considered new matter.  Applicants point out support for the amendment can be found on page 12 lines 12- page 13 line 7, page 14 lines 24-31, page 19 lines 15-33, page 20 line 22 to page 23 line 5, page 33 in response to a second signal” in the specification.  There is no support in the specification that a promoter is regulated in response to a second signal.  Thus, the phrase set forth above is considered new matter.  Claim 23 depends from claim 22.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632